       Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

RICHARD EPPS                                      §
  Plaintiff,                                      §
                                                  §      CIVIL ACTION
                                                  §      FILE NO: 4:20-cv-00629
 v.                                               §
                                                  §
                                                  §            JURY DEMANDED
                                                  §
 HARRIS COUNTY                                    §
   Defendant.                                     §




                        PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, Plaintiff, Richard Epps, (hereinafter        referred to as “Plaintiff”) and

complains of Defendant, Harris County (“Harris County” or “Defendant”) and for cause of action

would show the Court as follows:

                            I.     NATURE OF THE ACTION


                                      II.     PARTIES

      1.     Plaintiff Richard Epps is an individual citizen of the State of Texas residing in

Harris, Harris County, Texas. Richard Epps was born in the United States and is a citizen of

the United States.

      2.     Defendant Harris County is a county located in the State of Texas. The County funds

and operates the Harris County Jail. The County may be served by serving its County Attorney,

Vance Ryan at 1019 Congress, 15th Floor, Houston, Texas 77002.
       Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 2 of 9



                               III.   JURISDICTION AND VENUE

       3.     The Court has jurisdiction over the action pursuant to 28 U.S.C. §§ 1331 and 1334

because Plaintiffs are suing for relief under 42 U.S.C. § 1983 and supplemental jurisdiction over

this matter because the resolution of this matter will turn on substantial state law claims that are

so related to the federal claims that they are part of the same “case” or “controversy” for

purposes of Article III of the United States Constitution. Venue is proper in the United States

District Court for the Southern District of Texas, Houston Division under 28 U.S.C. section

1391(b)(1) because Defendant Harris County, Texas resides in this district. Venue is also proper

in this district under 28 U.S.C. section 1391(b)(2) because a substantial part of the events or

omissions giving rise to this claim occurred in this district.

                              IV.     CONDITIONS PRECEDENT

      4.      All conditions precedent have been performed or have occurred.

                                           V.      FACTS

      5.      Richard Epps was diagnosed with an aggressive form or melanoma cancer on or about

December 28, 2017. The cancer was present in the form of a small dot on his left cheek. The dot

was approximately 2 mm by 2 mm in diameter.

      6.      Richard Epps then sought treatment in Houston, Texas for his cancer.

      7.      At the time of the diagnosis, Richard Epps did not have medical insurance. As such,

he had to apply for and become eligible for health insurance which took approximately two months.

      8.      Upon obtaining medical insurance, Richard Epps was then scheduled to have minor

surgery to remove the cancer from his left check on approximately March 22, 2018. His doctors

assured him that although the cancer was dangerous and aggressive, they were confident that it

could be removed and Mr. Epps could lead a normal life.

      9.      Mr. Epps was arrested by the Harris County Sheriff’s office on March 16, 2018 in
       Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 3 of 9



west Houston on an outstanding warrant.

      10.        Mr. Epps was incarcerated at the Harris County Jail.

      11.        Mr. Epps informed the jail staff and jail medical staff of his cancer, his diagnosis, and

the impending surgery upon his intake to the Harris County Jail.

      12.        Despite this, the jail staff did nothing to treat Mr. Epps.

      13.        While incarcerated in Harris County Jail, Mr. Epps filled out an I-60 form requesting

medical treatment for his cancer. Mr. Epps would fill out this form on a weekly basis, and sometimes

multiple times in a week. The Harris County Jail and its staff did nothing to treat Mr. Epps cancer.

      14.        Each week Mr. Epps noticed the small spot on his cheek grown. By October of 2018

it had grown to the size of a plate.

      15.        Mr. Epps was incarcerated at the Harris County Jail until he was finally released in

November of 2018.

      16.        Mr. Epps had complained of his cancer on a near daily basis and submitted many

request for medical treatment but received nothing.

      17.        Upon his release he went to the hospital and the prognosis was severe. Mr. Epps had

to undergo additional diagnostics to determine the best way to treat the cancer as it had grown

substantially.

      18.        Mr. Epps cancer had spread significantly and he would now require major surgery to

remove a large portion of his face, the removal of skin from his legs and back to attach back to the

face, and then radiation and chemotherapy as the cancer had spread significantly.

      19.        The surgery was performed on January 3, 2019 in Harris County, Texas.
       Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 4 of 9




      20.      Mr. Epps required painful surgery and skin grafts. Mr. Epps prognosis is not good.

The cancer has spread to other parts of his body and his life expectancy is less than ten years.

      21.      As a result of the conduct of Harris County, Plaintiff suffered damages. At all

relevant times, Harris County employees were acting within the course and scope of their

employment as Harris County detention service officers. At all relevant times, Harris County

detention service offices were acting under color of the laws and regulations of the State of Texas

and Harris County. Harris County had polices and/or customs in place that enabled its agents

and employees to act with deliberate indifference to the constitutional rights of individuals.

        22.    Richard Epps has a general right, pursuant to the Fourth, Fifth, Eighth, and

Fourteenth Amendments of the United States Constitution, to a protected liberty and privacy

interest, and to be free from intrusion into and onto his body by persons acting under color of

law. Moreover, the Defendant had an affirmative duty to treat the cancer of Richard Epps and not

let it become significantly worse to the point that his life will be forever altered and likely

shortened. .
       Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 5 of 9



      VI.     COUNT ONE – VIOLATIONS OF 42 U.S.C. § 1983 (AGAINST
                     DEFENDANT HARRIS COUNTY)

        23.   Plaintiff hereby incorporates by reference, as if fully set forth herein, all of the

factual allegations contained in this complaint.

       24.    Defendant Harris County acted with intentional and/or reckless disregard for

Plaintiff’s right to substantive and procedural due process by failing to provide medical treatment

in violation of Plaintiff Epps’s right to bodily integrity and Plaintiff Epp’s right to be free

from any punishment, especially cruel and unusual punishment, without due process of law.

       25.    Defendant Harris County has the right and duty to control the conduct of its

employees, particularly those in such powerful positions as the detention offices that failed to

allow Mr. Epps to receive medical treatment. The acts and conduct of Defendant Harris County,

in allowing this to occur, is evidence that Defendant Harris County condoned and ratified the

wrongful conduct of its employees. Such actions were willful, deliberate, malicious, or with

reckless disregard for the due process rights of the Plaintiff.

       26.    Defendant Harris County was vested with the duty and obligation to properly

supervise its detention offices and medical staff, who wholly failed to treat Mr. Epps’ cancer..

       27.    Defendant Harris County acted with deliberate indifference to Mr. Epps’ due

process rights because it failed to adequately train its subordinates to identify, report, and provide

medial treatment to inmates in the Harris County jail, and failed to monitor inmates like Mr. Epps

who had severe health issues. This failure to train amounts to deliberate indifference to the rights

of persons with whom the subordinates come into contact and the failure was a proximate

cause of the injuries suffered by Plaintiff.

        28.   Defendant Harris County acted with deliberate indifference to Plaintiff’s due

process rights by failing to treat Plaintiff’s cancer, a condition that was known to detention

officers and Harris County by virtue of the fact that Mr. Epps repeatedly told them and filled out
        Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 6 of 9



and submitted the paperwork for medical treatment.

29.     Plaintiff alleges the following actions of Defendant Harris County in support of his

claims, including but not limited to:

  •       Ignoring Mr. Epps medical condition upon his intake;

  •       little or no supervision of the jail personnel in contact with inmates like Mr. Epps

          at the Harris County Jail;

  •       a lack of supervision coupled with a policy that allowed jail personnel to ignore an inmate

          suffering from cancer and denying him and others similarly situated treatment, creating

          an obvious, substantial risk of serious harm and injury;

        30.   The actions of Defendant Harris County demonstrate a continuing, widespread,

and persistent pattern of unconstitutional conduct by Harris County employees at the Harris

County Jail. Defendant Harris County’s conduct constitutes a custom of deliberate indifference to

misconduct by Harris County Jail staff that caused injury to Richard Epps in violation of section

1983.

        31.   The actions of Defendant constituted a deprivation of life, liberty, and/or property

without due process of law. As a direct result of the abuses, Plaintiff suffered, and continues

to suffer, serious mental, emotional, and physical injuries.

        32.   Plaintiff also alleges a special relationship arises under the facts of this particular

case that gives rise to the affirmative duty on the part of Defendant Harris County to treat

inmates suffering from serious health issues such as cancer, as in this case. Richard Epps’ liberty

was restricted when he was incarcerated. Richard Epps was not free to leave, and he had no

means to protect himself given his incarceration and vulnerability, which was exacerbated by his

medical condition (of which Defendant Harris County had knowledge). Under these

circumstances, Defendant Harris County had a duty to protect Plaintiff from harm, but failed to do
       Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 7 of 9



so, which was the direct and proximate cause of constitutional injury.

       33.    Defendant Harris County’s actions demonstrated both an objectively serious risk of

harm that Defendant Harris County knew about, and could have prevented, but did not. The

actions of Defendant Harris County therefore demonstrated a deliberate indifference to

Plaintiff’s due process rights.

       34.    Plaintiff pleads her section 1983 claim under the alternative theories of conditions

of confinement and episodic acts or omissions. Shepherd v. Harris County, 591 F.3d 445, 452

(5th Cir. 2009).

        35.   Plaintiff are entitled to an award of attorney’s fees as a prevailing party pursuant to

42 U.S.C. Section 1988.

                                       VII.   DAMAGES

       36.    As a result of Defendant’s conduct, Plaintiffs have suffered serious and substantial

damages and injuries for which she requests the award of the following categories of damages:

  •       Actual damages

  •       The physical pain and suffering Richard Epps has separately endured in the past and in

          the future;

  •       Reasonable medical care and rehabilitation services expenses in the past and in the

          future;

  •       Mental anguish and emotional pain and suffering in the past and in the future;

  •       Loss of capacity for enjoyment of life in the past and in the future;

  •       Lost wages and lost earning capacity in the past and in the future; and

  •       Loss of future earnings and contributions to Plaintiff;

  •       Pre-judgment interest; and

  •       Post judgment interest.
      Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 8 of 9



  •     Loss of quality of life

  •     Exemplary and punitive damages

                                  VIII. ATTORNEY’S FEES

37.   Plaintiff is entitled to an award of attorney fees and costs under 42 U.S.C. §1988(b).

                                    IX.        JURY DEMAND

38.   Plaintiff demands a trial by jury.

                                          X.     PRAYER

39.   For these reasons, Plaintiff asks for judgment against Defendants for the following:

  •     Actual damages;

  •     Reasonable attorney fees;

  •     Prejudgment and postjudgment interest

  •     Costs of suit; and

  •     All other relief the Court deems appropriate


                                    Respectfully submitted,



                                    THE LAW OFFICES OF JOE M. WILLIAMS & ASSOCIATES,
                                    P.L.L.C.

                                               By:    /s/ Joe Williams
                                                     Joe M. Williams
                                                     State Bar No. 24063066
                                                     Fed ID No. 997092
                                                     jwilliams10050@gmail.com
                                                     133 N. Friendswood Drive, Suite 152
                                                     Friendswood, Texas 77546
                                                     Telephone:      (281) 923-3000
                                                     Facsimile:      (832) 827-4306
Case 4:20-cv-00629 Document 1 Filed on 02/21/20 in TXSD Page 9 of 9



                       The Law Offices of Jeremy W. McKey, PLLC

                        /s/ Jeremy McKey
                       Jeremy W. McKey
                       State Bar No. 24053353
                       2695 Villa Creek Drive, Suite 155
                       Harris, Texas 75234
                       214-855-8788 – Telephone
                       888-638-1552 – Facsimile
                       Eservicejmckeylawfirm@gmail.com

                       ATTORNEYS FOR PLAINTIFFS
